PER CURTAM.
Upon due consideration of the briefs, oral argument and the record herein we are of the opinion that while an interlocutory order entered in an action at law may in exceptional circumstances be reviewed by certiorari we are satisfied that from the present posture of this case cer-tiorari does not lie. See Taylor v. Board of Public Instruction of Duval County, Fla.App.1961, 131 So.2d 504. In particular, we are persuaded by the representations made by counsel for the respondent at oral argument agreeing to the deletion of certain allegations set forth in paragraph 8 of his complaint relating to circumstances with petitioner contends gives rise to labor activities over which the National Labor Relations Board has jurisdiction. With that understanding we need not reach the question of whether the trial court’s order denying petitioners’ motion to dismiss was in excess of the trial court’s jurisdiction. See 5 Fla.Jur., Certiorari, sec. 10; see also 2 Fla.Jur., Appeals, sections 291-293.
Accordingly, certiorari is denied and the cause remanded to the trial court for further proceedings consistent herewith.
WALDEN, MAGER, and DOWNEY, JJ., concur.